DETAILED ACTION
Examiner's Statement of reason for Allowance
Claims 1-6, 8-16, 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and system of multi-user login sessions.
The closest prior art, as previously recited, Singh (US 2016/0063226), Nelson (US 10,431,188), Srour (US 2018/0077248), are also generally directed to various aspects of multi-user login sessions.  However, none of the cited prior art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 21, 22.  For example, none of the cited prior art teaches or suggest the steps of:
receiving, by a first computing device from a second computing device, a first user credential and a second user credential; determining, by the first computing device, that the first user credential corresponds to a first user-account and that the second user credential corresponds to a second user-account; in response to determining that the first user credential corresponds to the first user-account and that the second user credential corresponds to the second user-account, analyzing first data and second data, wherein the first data is access-protected via the first user credential and is associated with the first user-account, and wherein the second data is access-protected via the second user credential and is associated with the second user-account; sending, to the second computing device, output data that is customized for both the first user-account and the second user-account based on the analysis of the first data and the second data; receiving, from a third computing device associated with the second user-account, location data indicating a location of the third computing device; and in response to determining that the third computing device is within a threshold distance of the second computing device, sending, to the second computing device, an instruction to provide, via a user interface of the second computing device, output requesting the second user credential.
determining that a predetermined amount of time passed since receiving the second user credential from the second computing device; after determining that the predetermined amount of time passed, receiving, from the second computing device, a request to send additional output data that is customized for both the first user-account and the second user-account; and based on determining that the predetermined amount of time passed and based on receiving the request, sending, to the second computing device, a request for the second computing device to reacquire a user credential that corresponds to the second user-account.
receiving, from a third computing device associated with the second user-account, location data indicating a location of the third computing device; and in response to determining that the third computing device is within a threshold distance of the second computing device, sending, to the second computing device, an instruction to provide, via a user interface of the second computing device, output requesting the second user credential

Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HARRIS C WANG/Primary Examiner, Art Unit 2439